Order entered March 19, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01412-CV

                        HALL CA-NV, LLC, Appellant

                                      V.

       ROBERT RADOVAN AND WILLIAM CRISWELL, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-02395

                                   ORDER

      Before the Court is appellees’ March 17, 2018 agreed motion to extend time

to file appellees’ brief. Appellees’ motion is GRANTED. Appellees’ brief shall

be filed by April 24, 2020.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE